Exhibit 10.89

 

DIRECTORS & EXECUTIVE OFFICERS

STOCK OWNERSHIP POLICY

 

PURPOSE

 

Cortex Pharmaceuticals, Inc. (“Company”) has adopted a common stock ownership
policy (the “Policy”) for members of the Board of Directors (“Directors”) and
executive officers (“Executives”). The Policy was approved by the Board of
Directors on December 16, 2004 to better align the interests of the Company’s
Directors and Executives with the financial interests of the shareholders of the
Company, to create ownership focus, and to build long term commitment.

 

POLICY

 

The Policy requires the Directors and Executives of the Company to establish and
hold specified stock ownership levels in the Company within a defined period of
time following the implementation of this Policy or from the date of hire or
promotion to these roles after the Policy effective date, if later.

 

1. Each non-executive Director must purchase and hold no less than 30,000 common
shares of the Company within three years after the effective date of the Policy
or his/her date of election to the Board, if later.

 

2. Each Executive must purchase and hold no less than 30,000 common shares of
the Company within three years after the effective date of the Policy or his/her
date of hire or promotion to the role, whichever is later.

 

3. The following guidelines and rules apply for purposes of the Policy:

 

  A. If any Director does not obtain the required common share ownership within
the required period, and maintain it thereafter, any Director’s fees owing to
that Director will be withheld and not paid to the Director until his/her common
share ownership level has been increased to meet the required level;

 

  B. If any Executive does not obtain the required common share ownership within
the required period, and maintain it thereafter, any salary increase and/or
bonus payments earned by the Executive as applicable will be withheld and not
paid to the Executive until his/her common share ownership level has been
increased to meet the required target level.

 

  C. Until the required ownership levels are met, it is expected that any
exercise of outstanding options to purchase common shares will be used to
increase the individual’s required Company common share holdings;

 

  D. All stock trades (purchases and sales) of common shares of the Company by
the Directors and Executives must be made in strict adherence with the Company’s
Insider Trading Guidelines and relevant securities laws.

 



--------------------------------------------------------------------------------

  E. The Board of Directors may make temporary exceptions to the required
ownership levels for Directors and the Chief Executive Officer. The Chief
Executive Officer may make temporary exceptions to the required ownership levels
for other Executives in the event of hardship.

 